DETAILED ACTION
This correspondence is in response to the communications received September 10, 2020.  Claims 1-11 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation, “a second insulating layer provided on the conductive body”, renders the claim indefinite, because it is unclear what the metes and bounds for the first and second insulating layers are.  Looking to Applicant’s Fig. 2, annotated and provided below, it is clear that both the “first insulating layer” and the “second insulating layer” are in fact a single insulating layer (the same single layer labeled twice as 21 and 22) and merely a first region of the insulating layer (claim 1’s, “a first insulating layer provided on the second electrode”) and a second region of the same insulating layer (claim 4’s, “a second insulating layer provided on the conductive body”).  Therefore it is unclear how the same layer can be construed to be a different and separate “first insulating layer” from the “second insulating layer”.

    PNG
    media_image1.png
    434
    1019
    media_image1.png
    Greyscale

For purposes of examination, the “second insulating layer” will be interpreted to mean a “second region” of the first insulating layer.  Alternatively, this could be interpreted as the “second region of the insulating layer” from claim 1.

Claim 7 is rejected for the same reason as claim 4, where the “fourth insulating layer” is analogous to the “second insulating layer”, and the rationale given above applies as well.  The “fourth insulating layer” (24) is merely a “fourth” region of the “third insulating layer” (23), see Fig. 2.  Again, for purposes of examination, the “fourth insulating layer” will be interpreted to signify a region of the “third insulating layer”.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image2.png
    668
    552
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    551
    866
    media_image3.png
    Greyscale


Regarding claim 1, the Applicant discloses in Figs. 1 and 2, an isolator (100), comprising:

a first electrode (11);

a second electrode (12) provided on the first electrode (11) and separated from the first electrode (separated from each other by at least distance D2);

a conductive body (50) provided around the first and second electrodes (see Fig. 1 where 50 surrounds 11/12) along a first plane (x-axis / y-axis plane) perpendicular to a first direction (z-direction, see pg. 3, second to last paragraph), the first direction being from the first electrode toward the second electrode (vertical direction as can be seen in Fig. 2, where it is the direction from 11 to 12, so again the z-axis direction); and

a first insulating layer (21, lines 16-17 of pg. 3) provided on the second electrode (21 on 12 in Fig. 2), 

the first insulating layer (21) including silicon, carbon, and nitrogen (discussed on pg. 2, lines 29-30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh-Kashani (US 2005/0230837 – hereinafter referred to as “’837”) in view of Suzumura et al. (US 2013/0341793).

    PNG
    media_image4.png
    619
    948
    media_image4.png
    Greyscale

  
    PNG
    media_image5.png
    488
    603
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    597
    1083
    media_image6.png
    Greyscale

Regarding claim 1, the ‘837 reference discloses in Figs. 7, 8 and 9, shown above, an isolator (discussed at least in paragraphs 0058, 0060), comprising:

a first electrode (72, ¶ 0111, “Second planar winding”); 

a second electrode (71, ¶ 0110, “First planar winding”) provided on the first electrode (71 is formed “on” 72) and separated from the first electrode (separation of vertical distance as shown in Fig. 9);

a conductive body (1b, “protective ring (1b)”, from the abstract and ¶ 0075, 0078, “protective ring 1, 2”, “the protective ring 1, 2”, ¶ 0011) provided around the first and second electrodes along a first plane perpendicular to a first direction (along x-y plane, the conductive body 1a-c, 2a-c, surrounds the 71/72 region), 

the first direction being from the first electrode toward the second electrode (vertical direction which extends from 72 to 71); and 

a first insulating layer (basically any material not labelled as a functional metal is an insulator material, see ¶ 0011, “Connecting elements 2a-2c which penetrate the insulating layers …”, “The first planar winding 71 and the second planar winding 72 are insulated from one another by the insulating layers between the individual metallization planes 10, 20, 30, 40 and by insulating material which fills the regions next to the patterned metallization 1b, 1c…”, ¶ 0038, and many other references to the insulation material that is present above semiconductor substrate 9 and between noted metal components) provided on the second electrode (additionally the insulating layers include “passivation layer 6”, ¶ 0012, “To protect the exterior of the component from chemical and mechanical influences, the top metallization plane 10 has a passivation layer 6”).

The ‘837 reference does not disclose,
“the first insulating layer including silicon, carbon, and nitrogen.”

Suzumura discloses in Fig. 1, shown below, where a metallization construct uses for an insulating material, SiCN (¶ 0073, “The barrier insulating film BI2 is formed by a stacked film of an SiCN…”), which has an added benefit of being able to function as a barrier.  Further the barrier insulating films BIx are formed of SiCN, see ¶ 0076, 0077, 0079, etc.


    PNG
    media_image7.png
    843
    669
    media_image7.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the first insulating layer including silicon, carbon, and nitrogen”,

in the invention or system of ‘837 reference as taught by Suzumura, for the purpose of providing an insulating material to protect the active components from the deleterious effects of mechanical and chemical influences.

Regarding claim 4, the ‘837 reference et al. disclose the isolator according to claim 1, and in Fig. 9 of ‘837 discloses, further comprising: 
a second insulating layer provided on the conductive body (region of 6 over the protective ring), and as claim 1 shows the same layer 6 as being combined with Suzumura to disclose the type of material claimed, then the combination will still disclose that a “second region” of the insulating layer (as disclosed in claim 1), will then satisfy that “the second [region] of the first insulating layer including silicon, carbon, and nitrogen.

Although Examiner believes the above rationale satisfies the limitation, the following rejection is being made.

The ‘837 reference does not disclose,
“the second [region of the] insulating layer including silicon, carbon, and nitrogen.”

Suzumura discloses in Fig. 1, shown below, where a metallization construct uses for an insulating material, SiCN (¶ 0073, “The barrier insulating film BI2 is formed by a stacked film of an SiCN…”), which has an added benefit of being able to function as a barrier.  Further the barrier insulating films BIx are formed of SiCN, see ¶ 0076, 0077, 0079, etc.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the second [region of the] insulating layer including silicon, carbon, and nitrogen”,

in the invention or system of ‘837 reference as taught by Suzumura, for the purpose of providing an insulating material to protect the active components from the deleterious effects of mechanical and chemical influences.

Regarding claim 5, the ‘837 reference et al. disclose the isolator according to claim 1, and the ‘837 reference discloses in Fig. 7, further comprising:
a first insulating portion provided between the first electrode and the second electrode (insulating material discussed in claim 1, which is between 71 and 72 in Fig. 7 and 9 of the ‘837 reference).

The ‘837 reference does not show, 
“a third insulating layer provided between the first electrode and the first insulating portion, the third insulating layer including silicon and nitrogen”.

The Suzumura reference discloses in Fig. 1, wherein each metal line (Lx), which do not have a subsequent upper connection to the next vertical metallization, have a insulation layer BIx covering the metal layer Lx.  For example, in Fig. 1, BI4 covers L4, and ¶ 0077 discusses wherein the BI4 layer is made of SiCN.

Therefore, since the ‘837 reference discloses where each metallization layer 1a, 1b, 2a, 2b, etc. have a corresponding insulation layer where the metallization layer is formed in.  The ‘837 reference does not show what Suzumura discloses in Fig. 1, where each insulator that corresponds to metallization layer, also includes an etch stop layer above, so for each ILx layer there is an BIx, see Fig. 1 of Suzumura.  The use of both insulating schemes is known in the art for the use in creating multilevel metallization constructions.  The substitution of the insulation scheme of Suzumura for the insulation scheme for the ‘837 reference would have been a concept that one of ordinary skill in the art would have known to be possible to make, as both schemes use insulation material to build metallization levels, one level at a time, and therefore the results of the substitution would have been predictable.

With respect to the limitation “a third insulating layer provided between the first electrode and the first insulating portion, the third insulating layer including silicon and nitrogen”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the etch stop layer since it was well known in the art that etch stop layers added to the insulation layers of a metallization scheme would result in better control of the etching steps and result in less to no damage to the underlying insulation and metal layers during an etch step. Using the etch stop is a common practice in the art because it affords the method a better grasp of etching control to prevent harming the insulation and metal layers under the etch stop. Further, “[c]ommon sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).  
B. KSR rational B simple substitution,  known elements, predictable results
(1) a finding that the prior art contained a device(method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

Regarding claim 6, the ‘837 reference et al. disclose the isolator according to claim 5, wherein the third insulating layer further includes carbon (as disclosed in the rejection of claim 5, the Suzumura reference is relied upon to disclose that Bix are formed from SiCN, ¶ 0077). 

Regarding claim 9, the ‘837 reference et al. disclose the isolator according to claim 1, and Fig. 9 of ‘837 discloses further comprising: 
a first circuit electrically connected to the first electrode (circuit 52 is electrically connected to 72); and a second circuit electrically connected to the second electrode (circuit 51 electrically connects to 71 by way of bonding wires 57 and pads 55).

Regarding claim 10, the ‘837 reference et al. disclose the isolator according to claim 1, and Fig. 9 of ‘837 discloses,
wherein the first electrode (72) and the second electrode (71) are provided in spiral configurations (see Fig. 8, where 71 is shown as spiral shaped and discussed for both in ¶ 0009, “A first winding 71 and second winding 72 in a transformer 71, 72 are in the form of planar, spiraled windings 71, 72…”).

Regarding claim 11, the ‘837 reference et al. disclose the isolator according to claim 9, and Fig. 9 of ‘837 discloses,
wherein the first circuit is a receiving circuit, and the second circuit is a transmitting circuit (¶ 0084, “The semiconductor component 100 has a coreless first transformer 71, 72 and a receiver circuit 52, which receives a control signal transmitted from the control circuit 51 by means of the first coreless transformer 71, 72 and, for its part, actuates the high-side switch 61 of the half-bridge.”).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh-Kashani (US 2005/0230837 – hereinafter referred to as “’837”) in view of Suzumura et al. (US 2013/0341793) in view of Stetcher et al. (US 2013/0278372).

Regarding claims 2 and 3, the ‘837 reference et al. disclose the isolator according to claim 1, however the ‘837 reference does not disclose,
(for claim 2) “wherein the conductive body is electrically connected to the first electrode”,
(for claim 3) “wherein a potential of the conductive body is set to be equal to a potential of the first electrode”.

    PNG
    media_image8.png
    716
    856
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    481
    848
    media_image9.png
    Greyscale


Stetcher discloses in Figs 1-4, Figs. 1 and 2 provide above, wherein,
(for claim 2) wherein the conductive body is electrically connected to the first electrode (ring 70 is electrically connected to coils 41 and 42, discussed in ¶ 0030, then ¶ 0040 states that the ring 70 may surround 61 and 62 in the same manner),
(for claim 3) wherein a potential of the conductive body is set to be equal to a potential of the first electrode (ring 70 is electrically connected to coils 41 and 42, discussed in ¶ 0030, then ¶ 0040 states that the ring 70 may surround 61 and 62 in the same manner).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

(for claim 2) “wherein the conductive body is electrically connected to the first electrode”,
(for claim 3) “wherein a potential of the conductive body is set to be equal to a potential of the first electrode”,

in the invention or system of the ‘837 reference as taught by Stetcher, for the purpose of adding a further layer of protection for any instance where a dielectric breakdown occurs and the signal can be shunted to ground.

Further as the teaching of Stetcher does not explicitly state that 70 would be electrically connected to 61 and 62, it would have been obvious to one of ordinary skill in the art at the time the invention was made to tie the ring 70 to lower coils 61 and 62, since it was well known in the art that grounding is useful in protecting the active device regions. Using guard ring tied to the lower coils is a common practice in the art because this configuration adds a further layer of protection for any instance where a dielectric breakdown occurs and the signal can be shunted to ground. Further, “[c]ommon sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
Therefore the coils 41 and 42 are shown to be tied electrically to guard ring 70 in ¶ 0030 as opposed to the lower coils 41 and 42 are unspecified to be connected to guard ring 70 in ¶ 0040.  Tying the guard ring 70 to either of the upper coils or lower coils would be understood to one of ordinary skill in the art to provide a grounding shunt in the instance of a dielectric material breakdown to the system of coils and this outcome would have been predictable.

A. KSR rational A combine element, known methods, predictable results
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh-Kashani (US 2005/0230837 – hereinafter referred to as “’837”) in view of Suzumura et al. (US 2013/0341793) in view of Kerber et al. (US 2013/0075861).

Regarding claim 8, the ‘837 reference et al. disclose the isolator according to claim 1, however the ‘837 reference is silent on,
“wherein a distance between the second electrode and the conductive body in a second direction perpendicular to the first direction is greater than a distance between the first electrode and the second electrode in the first direction”.

Kerber discloses in Figs. 5 and 6 shown below, wherein,
wherein a distance between the second electrode and the conductive body in a second direction perpendicular to the first direction is greater than a distance between the first electrode and the second electrode in the first direction (the vertical distance between 610U and 610L is smaller than the distance between both 610 and GR1).

    PNG
    media_image10.png
    579
    848
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    590
    719
    media_image11.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein a distance between the second electrode and the conductive body in a second direction perpendicular to the first direction is greater than a distance between the first electrode and the second electrode in the first direction”,

in the invention or system of the ‘837 reference as taught by Kerber, for the purpose of increasing the dielectric isolation strength to sustain high operating voltage and robustness against very high voltage surges (¶ 0003).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if the 112 rejection were overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893